Title: From Benjamin Franklin to Dumas, 23 April 1780
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear sir,
Passy April 23d. 1780
I am Much pleased with the Account you give me, of the Disposition with which the Proposals from the Empress of Russia have been received, and desire to be informed from time to time of the progress of that interesting Business.

I Shall be glad to hear of your perfect Reconciliation with the Because a Continuance of your Difference will be extreamly inconvenient, Permit me to tell you frankly what I formerly hinted to you, that I apprehend you suffer your self too Easily to be led in to personal prejudices by interested People, who would ingross all our Confidence to themselves. From this source have arisen I imagine the Charges and Suspicions you have insinuated to me against several who always declared a friendship for us in Holland. It is right that you should have an opportunity of Giving the Carte du Pays to Mr. Laurens when he arrives in holland. But if in order to serve your particular friends you fill his head with these prejudices, you will hurt him and them, and perhaps your self. There does not appear to me the least probability in your supposition that  is an Enemy to America. Here has been with me a Gentlemen from holland, who was charged as he Said, with a Verbal Commission from divers Cities to enquire whither it was true that amsterdam, had as they had heard made a Treaty of Commerce with the united states and to Express in that Case their Willingness to enter into a Similar Treaty. Do you know any thing of this? What is become or likely to become, of the plan of Treaty, formerly under consideration? By a Letter from Middlebourg to which the enclosed is an answer, a Cargo seized and sent to america as English Property, is reclaimed partly on the supposition that free ships make free Goods. They ought to do so between England and holland, because there is a Treaty which stipulates it; but there being Yet no treaty between Holland and america to that purpose, I apprehend that the Goods being declared by the Captain to be English, a neutral ship will not protect them the Law of Nations governing in this Case, as it did before the Treaty above mentioned. Tell me if you please your opinion.
With sincere Esteem and affection I am ever.
Mr. Dumas.